DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments made with respect to the recently amended claim language. The Applicant states that the prior art of record fails to teach that an operating frequency for power transmission is to be determined by utilizing minimal and maximal load conditions. The Examiner respectfully disagrees for several reasons. 
With respect to the teachings of prior art Park: a system in which a power transmitter is configured to determine an operating frequency for power transmission is established. As stated within the Abstract, paragraphs 0132-0143, etc., for example, the driving frequency of the transmission device will be controlled in correlation to received state parameter information. Paragraphs 0132-0139 disclose receiving a message which is to include state parameter information such as a power class of a respective reception device. Paragraph 0139 further teaches that as the load of the reception device is increased, the power class of the reception device is changed from a “low power class” to a “middle power class”. Stated another way, a low power class load is indicative of a “small load” requirement (i.e. a minimal load condition). Paragraphs 0140-0143 go on to state that, in response to a respective power class of the reception device, the wireless power amount may be adjusted by changing a frequency of a driving frequency of the transfer device. It is evident from the teachings of Park that a driving frequency (seen as the respective operating frequency for power transmission) is to be controlled in correspondence to a power class of the reception device. Furthermore, it is evident from the teachings of Park that as the power class of the reception device is changed (from low to middle for example) the load is considered to have increased. This indicates that the power class change associated with the load of the reception device of the system is directly correlated to a respective “load condition” (paragraph 0139 suggests that a small load is indicative of a low power class, and an increase in the load is seen as a change from a low power class to a middle power class). Therefore, the Examiner believes that Park clearly establishes dynamic determination of an operating frequency for power transmission between the power transmitter and the power receiver by utilizing minimal and maximal load conditions, as it is evident that the transmitter of Park will determine and adjust its driving frequency in response to a load condition, and potential change of the load condition, with respect to the reception device (i.e. a shift from a minimal, low class, load condition, to an increased, middle class or higher, load condition).
While the Examiner believes the claim language is taught in its entirety via the teachings of Park, for the sake of expediting prosecution, prior art Baarman is relied upon to teach it is known for a reception device to be categorized as a “high power class” so as to teach a “maximal” load condition (i.e. a high power class indicating a maximal load condition while a lower power class remains directed towards a “minimal load condition”). Paragraph 0042, for example, states how power demand of a remote device identifies whether the remote device is considered as a low, medium, or high-power class which clearly establishes that the power class of the remote device is considered as a respective load condition. The Examiner would also like to note that while prior art Baarman is relied upon, due to the broad nature of the claim language currently presented, it is well within reason to consider the teachings with respect to the “middle class” of Park as meeting the “maximal load condition” requirement (the claim fails to appropriately define what a minimal and maximal load condition is, while the Applicant’s Specification, paragraph 0019, simply teach the minimal and maximal load conditions as being known within the system without any further clarification or definition). The Examiner would further like to note that another reasonable interpretation of the claim language could simply be the presence or absence of a receiving device, as the absence of a receiving device would indicate a minimal load condition (i.e. zero), and the presence of a receiving device would indicate a maximal load condition (i.e. a load is present and the transmitter must provide an operating frequency to facilitate wireless power transmission).
For these reasons, inter alia, the Examiner believes the claims should remain rejected. An updated action is presented below to address the most recent claim amendments.
Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is considered indefinite because it is unclear as to how an operating frequency for the power transmitter may include a frequency at which a rectified voltage of the power receiver remains the same for both the minimal and maximal loads for a plurality of different coupling conditions. As defined by the Applicant’s Specification, “coupling conditions” is a distance between the system transmitter and receiver (see, paragraph 0019). As best understood by the Examiner, claim 21 is attempting to claim that regardless of the distance between a transmitter and a receiver, the rectified voltage of the power receiver is to remain the same; however, as is understood in the art, the power density is proportional to the inverse square of the distance (i.e. every time you double the distance, you receive only one-fourth the power). It is unclear, for example, how a receiver may maintain the same rectified voltage regardless of its distance relative to a transmitter as there is a direct correlation between a received power density and distance. For the sake of expediting prosecution, the Examiner will interpret said claim limitation as the operating frequency comprises a frequency at which a rectified voltage of the power receiver may optimal for providing the respective capacity of the load.
Claim Objections
Claim 21 objected to because of the following informalities:  claim 21 recites the phrase, “the minimal and maximal loads…” which lacks proper antecedent basis. For the sake of expediting prosecution, the Examiner will interpret said phrase as “the minimal and maximal load conditions,” as previously presented within independent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claim(s) 1-3, 5-8, 13-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Publication Number 2018/0351391) in view of Baarman et al. (U.S. Patent Publication Number 2009/0230777).
Regarding Claim 1:
Park discloses a power transmitter executing in-band communication with a power receiver (Fig.’s 3A-3B, 4B, etc., transfer unit 1000 communicating with reception unit 2000, and their related discussion), the power transmitter configured to: receive a reported voltage from the power receiver (Fig.’s 5, 9, etc. selection phase and ping phase as shown, and their related discussion; see, for example, paragraphs 0106-0109, 0119-0126, 0129-0135, etc. which disclose the reception device will transmit a power control message to be received by the transfer device, wherein the power control message, for example, corresponds to the ping signal indicating the strength of the wireless power signal received by the reception device); dynamically determine a coupling between the power transmitter and the power receiver from the reported voltage; and dynamically determine an operating frequency for power transmission between the power transmitter and the power receiver by utilizing minimal and maximal load conditions (Fig.’s 5, 7, 9, etc. selection phase, ping phase, identification and configuration phase as shown, and their related discussion; see, for example, Abstract, paragraphs 0106-0109, 0119-0126, 0129-0135, 0139-0143, etc. which disclose the reception device will transmit a power control message to be received by the transfer device, wherein the power control message, for example, corresponds to the ping signal indicating the strength of the wireless power signal received by the reception device. Based upon the received power control message, the transfer device may generate power transfer contracts for the reception device so as to determine the power transfer characteristics. See also claim 1 which further discusses configuring and reconfiguring a range of a driving frequency based on the received information. The respective load class, i.e. low class or middle class, indicative of a respective load condition). While Park discloses utilizing minimal and maximal load conditions, Park fails to explicitly disclose a maximal load condition as being higher than a middle class.
However, in an attempt to expedite prosecution, Baarman et al. discloses dynamically determine an operating frequency for power transmission between the power transmitter and the power receiver by utilizing minimal and maximal load conditions (see, for example, paragraphs 0004-0006, 0040-0042, 0049, 0068, etc. which disclose power demand information correlating to a respective power amount and class, such as a low power class or high power class, as well as a power adjustment which may need to occur). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to explicitly teach a “maximal” load condition, as taught within Baarman, to provide an efficient and more robust power transmitter capable of meeting various power demands ranging from a low power class to a high power class.
Regarding Claim 2:
Modified Park teaches the limitations of the preceding claim 1. Modified Park, in further view of Park, discloses wherein the power transmitter is further configured to determine a ping that causes a local voltage in the power receiver, the reported voltage corresponding to the local voltage (Fig.’s 5, 9, etc. selection phase and ping phase as shown, and their related discussion; see, for example, paragraphs 0106-0109, 0119-0126, etc. which disclose the transfer device 1000 will generate a ping signal by applying the power signal of the specific operating point for a predetermined time).
Regarding Claim 3:
Modified Park teaches the limitations of the preceding claim 2. Modified Park, in further view of Park, discloses wherein the power transmitter comprises a coil (Fig. 3B, transfer-side coil 1400 and its related discussion), and the ping is transferred from the coil to a coil of the power receiver to generate the local voltage at a rectifier of the power receiver (Fig. 4B, resonant circuit unit 2120 including reception-side coil 2100, rectifier 2300, and their related discussion; see, for example paragraphs 0092-0096, 0106-0109, 0119-0126, etc.).
Regarding Claim 5:
Modified Park teaches the limitations of the preceding claim 1. Modified Park, in further view of Park, discloses wherein the power transmitter comprises a controller (Fig. 3B, transfer unit 1000 comprising control unit 1500, and their related discussion).
Regarding Claim 6:
Modified Park teaches the limitations of the preceding claim 5. Modified Park, in further view of Park, discloses wherein the ping is selected by the controller from one or more coded pings there within (see, for example, paragraphs 0118-0128 which disclose the ping may be selected for a specific operating point, i.e. frequency, duty cycle, amplitude, etc., from different properties thereby providing a specialized signal/ping).
Regarding Claim 7:
Modified Park teaches the limitations of the preceding claim 5. Modified Park, in further view of Park, discloses wherein the dynamic determinations of the coupling and the operating frequency are active real-time determinations by the controller (Fig.’s 3B, 5, 7, 9, etc., control unit 1500, selection phase, ping phase, identification and configuration phase as shown, and their related discussion; see, for example, paragraphs 0085, 0106-0109, 0119-0126, 0129-0135, etc. which disclose the reception device will transmit a power control message to be received by the transfer device, wherein the power control message, for example, corresponds to the ping signal indicating the strength of the wireless power signal received by the reception device. Based upon the received power control message, the transfer device may generate power transfer contracts for the reception device so as to determine the power transfer characteristics. See also claim 1 which further discusses configuring and reconfiguring a range of a driving frequency based on the received information).
Regarding Claim 8:
Modified Park teaches the limitations of the preceding claim 1. Modified Park, in further view of Park, discloses wherein the dynamic determination of the coupling is based on a coupling factor identifying a distance between the power receiver and the power transmitter (Fig.’s 3B, 5, 7, 9, etc., control unit 1500, selection phase, ping phase, identification and configuration phase as shown, and their related discussion; see, for example, paragraphs 0085-0087, 0106-0109, 0119-0126, 0129-0135, etc. which disclose the real time change so as to match impedance on an energy transmission line due to changes in distance, as well as the reception device will transmit a power control message to be received by the transfer device, wherein the power control message, for example, corresponds to the ping signal indicating the strength of the wireless power signal received by the reception device. Based upon the received power control message, the transfer device may generate power transfer contracts for the reception device so as to determine the power transfer characteristics. See also claim 1 which further discusses configuring and reconfiguring a range of a driving frequency based on the received information).
Regarding Claims 13 and 20:
Modified Park teaches the limitations of the preceding claims 1 and 16, respectively. Modified Park, in further view of Park, discloses wherein the dynamic determination of the operating frequency selects a frequency at a joint resonance frequency when a highest load is set to a predefined value (see, for example, paragraphs 0119-0127, 0134-0142, etc. which disclose the transfer device will select and potentially adjust the operating frequency so as to appropriately maintain the resonance frequency within a desired range; i.e. an upper limit is set with respect to a load with the joint resonant frequency chosen accordingly. The frequency will be adapted to the load as discussed).
Regarding Claim 14:
Modified Park teaches the limitations of the preceding claim 1. Modified Park, in further view of Park, discloses wherein the operating frequency is selected at a frequency that produces a minimal swing of rectified voltages for a range of loads (see, for example, paragraph 0085 which discloses improving power transfer efficiency by coupling the transfer unit and reception unit in a manner such that power will flow smoothly at a point having different impedances, as well as adjusting the coupling in such a manner to further minimize energy loss).
Regarding Claim 15:
Modified Park teaches the limitations of the preceding claim 1. Modified Park, in further view of Park, discloses wherein the power transmitter maintains a fixed operational point through an operation time (Fig.’s 5, 7, 9, etc. selection phase, ping phase, identification and configuration phase as shown, and their related discussion; see, for example, paragraphs 0139-0143 which discloses adjusting power properties of the transfer coil so as to achieve a desired control point, and further maintain said control point).
Regarding Claim 16:
Park discloses a power receiver executing in-band communication with a power transmitter (Fig.’s 3A-3B, 4B, etc., reception unit 2000 communicating with transfer unit 1000, and their related discussion), the power receiver configured to: receive a ping that causes a local voltage in the power receiver (Fig.’s 5, 9, etc. selection phase and ping phase as shown, and their related discussion; see, for example, paragraphs 0106-0109, 0119-0126, etc. which disclose the transfer device 1000 will generate a ping signal by applying the power signal of the specific operating point for a predetermined time); report the local voltage as a reported voltage to the power transmitter to cause a dynamic determination of a coupling between the power transmitter and the power receiver from the reported voltage and a dynamic determination of an operating frequency for power transmission between the power transmitter and the power receiver (Fig.’s 5, 7, 9, etc. selection phase, ping phase, identification and configuration phase as shown, and their related discussion; see, for example, paragraphs 0106-0109, 0119-0126, 0129-0135, etc. which disclose the reception device will transmit a power control message to be received by the transfer device, wherein the power control message, for example, corresponds to the ping signal indicating the strength of the wireless power signal received by the reception device. Based upon the received power control message, the transfer device may generate power transfer contracts for the reception device so as to determine the power transfer characteristics. See also claim 1 which further discusses configuring and reconfiguring a range of a driving frequency based on the received information). by utilizing minimal and maximal load conditions (Fig.’s 5, 7, 9, etc. selection phase, ping phase, identification and configuration phase as shown, and their related discussion; see, for example, Abstract, paragraphs 0106-0109, 0119-0126, 0129-0135, 0139-0143, etc. which disclose the reception device will transmit a power control message to be received by the transfer device, wherein the power control message, for example, corresponds to the ping signal indicating the strength of the wireless power signal received by the reception device. Based upon the received power control message, the transfer device may generate power transfer contracts for the reception device so as to determine the power transfer characteristics. See also claim 1 which further discusses configuring and reconfiguring a range of a driving frequency based on the received information. The respective load class, i.e. low class or middle class, indicative of a respective load condition). While Park discloses utilizing minimal and maximal load conditions, Park fails to explicitly disclose a maximal load condition as being higher than a middle class.
However, in an attempt to expedite prosecution, Baarman et al. discloses dynamically determine an operating frequency for power transmission between the power transmitter and the power receiver by utilizing minimal and maximal load conditions (see, for example, paragraphs 0004-0006, 0040-0042, 0049, 0068, etc. which disclose power demand information correlating to a respective power amount and class, such as a low power class or high power class, as well as a power adjustment which may need to occur). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to explicitly teach a “maximal” load condition, as taught within Baarman, to provide an efficient and more robust power transmitter capable of meeting various power demands ranging from a low power class to a high power class.
Regarding Claim 21:
Modified Park teaches the limitations of the preceding claim 1. Modified Park, in further view of Park, discloses wherein the operating frequency comprises a frequency at which a rectified voltage of the power receiver remains the same for both the minimal and maximal loads for a plurality of different coupling conditions (see, for example, paragraphs 0096-0097, 0140-0143, etc. which disclose providing state parameter information indicative of an optimal rectified voltage and the respective control of the driving frequency of the transmitter in response to the received information). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Publication Number 2018/0351391) in view of Baarman et al. (U.S. Patent Publication Number 2009/0230777) and in further view of Moore et al. (U.S. Patent Publication Number 2015/0341087).
Regarding Claim 4:
Modified Park teaches the limitations of the preceding claim 3. While Modified Park discloses wherein the ping from the power transmitter produces a wave on the coil of the power transmitter that causes the power receiver to generate the local voltage out of the rectifier in the power receiver, a frequency of the wave creates enough energy on the power receiver to cause the local voltage (Fig.’s 5, 9, etc. selection phase and ping phase as shown, and their related discussion; see, for example, paragraphs 0106-0109, 0119-0126, 0129-0135, etc. which disclose the reception device will transmit a power control message to be received by the transfer device, wherein the power control message, for example, corresponds to the ping signal indicating the strength of the wireless power signal received by the reception device), Modified Park fails to teach wherein the ping from the power transmitter produces a sinusoidal wave.
However, Moore et al. discloses wherein the ping from the power transmitter produces a sinusoidal wave on the coil of the power transmitter (Fig. 10A, and its related discussion; see, for example, paragraph 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Park to utilize a sinusoidal wave, as taught within Moore, since the selection of a sine waveform is commonly known as an exemplary way in which a receiver may be detected. Furthermore, the Examiner would like to note that the selection of a sinusoidal waveform would have been one of a finite number of waveform shapes known, available, and understood by one of ordinary skill in the art. In this case, selecting a given waveform shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Publication Number 2018/0351391) in view of Baarman et al. (U.S. Patent Publication Number 2009/0230777) and in further view of Kudo et al. (U.S. Patent Publication Number 2013/0049481).
Regarding Claims 10 and 17:
Modified Park teaches the limitations of the preceding claims 1 and 16, respectively. While Modified Park discloses determining coupling based upon a distance, Modified Park fails to explicitly disclose wherein the dynamic determination of the coupling is based on simulating distance conditions based on the reported voltage.
However, in an attempt to expedite prosecution, Kudo discloses wherein the dynamic determination of the coupling is based on simulating distance conditions based on the reported voltage (see, for example, paragraphs 0042-0045 which disclose the controller, based upon received information signals and various collected parameters, will estimate a distance between the transmission coil and the reception coil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Park to simulate distance conditions, as taught within Kudo, so as to provide a way in which the determination of said coupling may account for possible variations in distances between the transmitter and receiver.
Claims 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Publication Number 2018/0351391) in view of Baarman et al. (U.S. Patent Publication Number 2009/0230777) and in further view of Murata (GB 2502903 A).
Regarding Claims 11 and 18:
Modified Park teaches the limitations of the preceding claims 1 and 16, respectively. While Modified Park discloses wherein the dynamic determination of the operating frequency selects a frequency between the power receiver and the power transmitter, Modified Park fails to explicitly teach the frequency guarantees stability.
However, Murata discloses the operating frequency selects a frequency that guarantees stability between the power receiver and the power transmitter (see, for example, paragraphs 0009, 0056, etc. which disclose selecting the drive frequency such that the ratio of the voltage of the power receiving apparatus to the voltage of the power transmitting apparatus can be stabilized). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to select an operating frequency to stabilize the power transmission between the transmitter and receiver, as taught within Murata, so as to ensure that during instances in which a load may vary, power transmission will be able to continue in an efficient and reliable manner.
Regarding Claims 12 and 19:
Modified Park teaches the limitations of the preceding claims 1 and 16, respectively. Modified Park fails to teach wherein the operating frequency minimizes interference of load switches at the power receiver.
However, Murata discloses wherein the operating frequency minimizes interference of load switches at the power receiver (see, for example, paragraphs 0017, 0052-0053, 0057, 0073, etc. which disclose selecting the operating/drive frequency such that the voltage delivered to a load may be stabilized even if the load varies). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Park to select the operating frequency, as taught within Murata, so as to provide a way in which power may be stabilized even if the load varies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/
Examiner, Art Unit 2836                                                                                                                                                                                           

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836